Citation Nr: 0210367	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-15 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for epididymitis.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to February 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.

The Board notes that the veteran submitted a statement in 
January 2000, in response to the RO's most recent 
supplemental statement of the case, expressing his intent to 
withdraw his claim for an increased rating for seborrheic 
dermatitis and epididymitis.  Nonetheless, in a statement 
received in February 2000, the veteran indicated that he did 
not wish to withdraw his appeal for a compensable disability 
evaluation for epididymitis.  As such, the Board finds that 
the veteran's claim for an increased disability evaluation 
for the veteran's seborrheic dermatitis is effectively 
withdrawn, and his claim for epididymitis remains valid on 
appeal.  See 38 C.F.R. § 20.204 (2001).

In the veteran's February 2000 statement, the veteran 
requested the opening/reopening of claims to establish 
service connection for peripheral neuropathy and claims 
related to Agent Orange exposure.  Further, it is unclear 
from the record whether the veteran is claiming that he has 
loss of use of a creative organ due to his service-connected 
epididymitis.  After any necessary clarification from the 
veteran, the RO should take any appropriate action on these 
matters.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's epididymitis manifests no symptoms other 
than subjective complaints of pain, and has not required 
long-term drug therapy, yearly hospitalizations, or 
intermittent intensive management.


CONCLUSIONS OF LAW

The criteria for a compensable disability evaluation for 
epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.115a, 4.115b, Diagnostic Code 7525.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the disability 
evaluation assigned for his service-connected epididymitis 
does not accurately reflect the severity of those 
disabilities.  Specifically, the veteran asserts that he is 
entitled to an initial compensable disability evaluation for 
epididymitis because he experiences pain. 

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating 
decisions, statement of the case, and supplemental statement 
of the case issued in connection with the veteran's appeal, 
as well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the veteran was afforded several VA examinations.  
The veteran has not made the Board aware of any additional 
evidence that should be obtained prior to appellate review.  
Likewise, the Board is not aware of any additional evidence 
that needs to be obtained in this appeal, and the Board is 
satisfied that the requirements under the VCAA have been met.  
The obligation that the RO provide the claimant with any 
notice about how the responsibilities are divided between VA 
and the claimant in obtaining evidence is now moot.  The 
Board finds that the duties to assist and notify have been 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue  of entitlement to an increased disability 
evaluation for epididymitis stems from an initial grant of 
service connection and the assignment of an initial 
evaluation for this disability.

Historically, in January 1996, the veteran filed a claim for 
service connection for epididymitis.  A February 1999 rating 
decision granted the veteran service connection for 
epididymitis.  A noncompensable disability evaluation was 
assigned for the veteran's epididymitis, effective January 
1996.  The veteran filed a notice of disagreement with in May 
1999, and a statement of the case was issued.  The veteran 
perfected his appeal in August 1999, and a supplemental 
statement of the case was issued in December 1999.

The February 1999 rating decision, which granted service 
connection for epididymitis, relied on service medical 
records, which showed questionable epididymitis in 
conjunction with venereal disease and recurrent testicular 
pain.  The rating decision also relied on a September 1998 VA 
examination, which, as will be discussed below, showed that 
the veteran may have an ejaculatory duct obstruction related 
to epididymitis from gonorrheal-related urethritis.

The pertinent evidence of record consists of VA medical 
records, private medical records, and several VA examination 
reports.

A September 1995 VA medical record shows that the veteran had 
a history of epididymitis, decreased testosterone, and 
increased prolactin.

A December 1995 VA radiology report shows that the veteran 
underwent a pelvic echogram based on a history of testicular 
pain.  The echogram was negative for testicular cysts or 
masses, but it was suspicious for a varicocele.  A follow-up 
detailed echogram was recommended.

A January 1996 VA medical record shows that the veteran was 
being treated for epididymitis and prostatitis, as well as 
"other genitourinary conditions."  Another record shows 
that the veteran underwent an ultrasound probe resulting a 
diagnosis of ejaculatory duct obstruction based on complaints 
of anejaculation, reflux pain of the testicles, and recurrent 
epididymitis.  The ultrasound showed slightly dilated seminal 
vesicles and a midline cyst.  The treatment plan stated that 
the veteran would follow-up with a transurethral resection of 
the ejaculatory duct obstruction.

A February 1996 VA medical record shows that the veteran was 
treated for ejaculatory duct obstruction.

A March 1996 private medical record from N. E. LaSala, M.D., 
states that the veteran was seen for chronic epididymitis, 
arthritis, and hypertension in February 1996, and notes that 
the veteran had been treated by the VA medical center.

An April 1996 private medical record indicates that the 
veteran had significant genitourinary problems, including 
left scrotal varicose veins.

A March 1998 VA treatment record noted a history of 
epididymitis.

The veteran was first afforded a VA examination in April 
1998.  According to the examination report, the veteran 
reported, in pertinent part, that he had an enlarged 
prostate, and an inability to have an erection or ejaculate.  
Examination showed an enlarged and tender prostate.  The 
diagnosis was benign prostatic hypertrophy.  Parenthetically, 
the Board notes that service connection has been denied for 
this disability as well as for prostatitis.

The veteran was afforded another VA examination in September 
1998.  At that examination, the veteran complained of 
recurrent swelling of the testicles without discharge.  He 
reported that he did not seek medical treatment for the 
swelling because the doctor "will just tell him to put warm 
compresses" on the area.  He also complained that he was 
unable to get aroused or a full erection.  He also complained 
that "nothing [came] out" when he had ejaculation, but that 
he had no problems with urination.  He denied back pain, pain 
on urination, blood in urine, or a history of sexual 
diseases.  Examination showed normal genitalia, without 
urethral discharge.  The urethra was patent and the testicles 
were not swollen.  The veteran claimed sensitivity to 
palpation of the testicles, but his testicles were of equal 
size, without hydrocele, inguinal hernia, or varicocele.  His 
prostate was slightly enlarged and markedly tender.  The 
diagnoses were mild benign prostatic hypertrophy and no 
evidence of epididymitis, but with tenderness on palpation 
without urethral discharge.  The examining provider opined 
that it was "debatable if [the veteran] ha[d] an ejaculatory 
duct obstruction" and that it was more an "[inability] to 
perform sexual function."  He also noted that the veteran 
had gonorrhea in service, with questionable epididymitis and 
ejaculatory duct obstruction in 1996, but that there was no 
active epididymitis.  The examiner further opined that if the 
veteran had "[gonorrheal] urethritis [,] that can cause 
epididymitis . . . [which] can relate to the ejaculatory duct 
obstruction."  He noted that the medical literature 
indicates that there is a "relationship with ejaculation 
emission due to epididymitis infection."

The veteran was most recently afforded a VA examination in 
November 1999.  According to that report, the veteran 
reported that his epididymitis began in 1969, with bilateral 
swelling of the testicles.  He stated that his symptoms were 
treated with conservative therapy and subsided, but had since 
begun to reoccur.  He reported that he had an "attack" 
about three times per month.  He complained that, during an 
"attack," he would experience bilateral, severe aching pain 
in both testicles accompanied by mild to moderate testicular 
swelling.  He related that the attacks occurred at random and 
usually subsided within an hour, but that during an attack, 
he was unable to urinate due to discomfort.  He could urinate 
without pain after an attack.  He also complained of daily 
mild, chronic testicular tenderness and an inability to have 
full erectile function or ejaculation for at least a year.  
He also reported that he was treated for urethral cysts.  
Examination showed normal male genitalia without inguinal 
tenderness, adenopathy, or hernia.  Examination of the testes 
was negative for swelling, tenderness, or palpable 
abnormality.  Examination of the epididymitis was negative 
for swelling.  The diagnosis was groin pain of unknown 
etiology, without evidence of acute or chronic epididymitis 
or orchitis.  The examiner opined that no epididymitis was 
present, and that it was "not at least as likely as not that 
the groin pain [was] due to the service[-]connected 
epididymitis or to any other condition noted to be present."

Presently, the veteran's epididymitis is assigned a 
noncompensable rating pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7525.  Diagnostic Code 7525 provides that 
chronic epididymitis should be rated as a urinary tract 
infection.

Urinary tract infections are evaluated according to 38 C.F.R. 
§ 4.115a.  A noncompensable disability evaluation is assigned 
unless there are symptoms warranting a 10 percent disability 
evaluation, such as long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  See 38 C.F.R. 4.115a (2001).  For the 
next higher 30 percent evaluation, there must be recurrent 
symptomatic infection requiring drainage/frequent 
hospitalizations (greater than two times/year), and/or 
requiring continuous intensive management.  Id.

Considering the evidence relating to the veteran's service-
connected under criteria for rating epididymitis, the Board 
finds that the veteran's disability picture is most 
consistent with the current noncompensable disability 
evaluation, and that an increased disability evaluation is 
not warranted.  The objective clinical evidence of record 
does not show that the veteran's disorder necessitates drug 
therapy, hospitalizations, or intermittent intensive 
management.  While the Board acknowledges that the veteran 
was recommended to have surgery for his ejaculatory 
obstruction, the veteran has not required any 
hospitalizations since his 1996 treatment.  Likewise, the 
veteran has not sought treatment for his complaints of 
swelling and pain.  The VA examinations were consistently 
negative for evidence of active epididymitis, and the most 
recent VA examination noted that the veteran's groin pain was 
not likely due to the veteran's epididymitis.  In this 
regard, the Board notes that the veteran has been diagnosed 
with prostatitis, benign prostatic hypertrophy, scrotal 
varicose veins, and other genitourinary disorders.  
Similarly, the only symptomatology that the veteran had upon 
examination was subjective complaints of tenderness.  
Therefore, the veteran's symptomatology most closely fits 
within the criteria for the currently assigned noncompensable 
disability evaluation.   

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating. 

In reaching this decision, the Board has considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis.  However, the Board finds that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his epididymitis, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board concludes that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to a 
compensable disability evaluation for epididymitis for the 
entire period from the initial assignment of disability 
rating to the present time, on either a schedular or extra-
schedular basis. 


ORDER

A compensable disability evaluation for epididymitis is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

